Citation Nr: 1030490	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  06-39 406	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Washington, DC
 
 
THE ISSUES
 
1.  Entitlement to service connection for a liver lesion.
 
2.  Entitlement to service connection for seborrheic dermatitis.
 
3.  Entitlement to an increased evaluation for tinea barbae, 
currently evaluated as zero percent disabling.
 
 
REPRESENTATION
 
Appellant represented by:  Veterans of Foreign Wars of the United 
States
 
 
WITNESS AT HEARING ON APPEAL
 
The Veteran
 
 
ATTORNEY FOR THE BOARD
 
G. Slovick, Associate Counsel
 
 
INTRODUCTION
 
The Veteran had active service from July 1966 to July 1969.  
 
These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a December 2004 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Washington, DC.  
The issues were remanded by the Board in May 2008 for further 
development.
 
In February 2008, the Veteran testified at a Board Hearing before 
the undersigned Veterans Law Judge, a transcript of that hearing 
is of record. 
 
The issue of entitlement to service connection for a liver lesion 
is addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.
 
 
FINDINGS OF FACT
 
1.  Tinea barbae is not manifested by a deep scar; it is not 
manifested by a superficial scar covering an area of 144 square 
inches (929 sq. cm.) or greater; it is not manifested by a scar 
causes any limitation of function; it involves less than 5 
percent of the entire body or of the exposed areas affected and 
no more than topical therapy has been required within the past 12 
months.

2.  Chronic seborrheic dermatitis was not demonstrated in-
service, and there is no competent evidence linking the disorder 
to service.
 
CONCLUSIONS OF LAW
 
1.  The criteria for a compensable rating for tinea barbae have 
not been met. 38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 
C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802, 7803, 7804, 
7805, 7806, 7813 (2008).  

2.  Chronic seborrheic dermatitis was not incurred or aggravated 
in-service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009). 
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSION
 
The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. 
 There is no issue as to providing an appropriate application 
form or completeness of the application.  VA notified the Veteran 
in March 2007 correspondence of the information and evidence 
needed to substantiate and complete a claim, to include notice of 
what part of that evidence is to be provided by the claimant, 
notice of what part VA will attempt to obtain and information 
regarding how VA determines the disability rating and effective 
date.  The claims were readjudicated in April 2007.   Thus, any 
timing error was cured and rendered nonprejudicial.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing defect).
 
As a preliminary matter, in May 2008, the Board remanded the 
issues before it in order to obtain new examinations.  A remand 
by the Board confers on the claimant, as a matter of law, the 
right to compliance with the remand orders.  Stegall v. West, 11 
Vet. App. 268 (1998). Stegall, however, does not require "full" 
compliance or even "strict" compliance with the remand 
directive.  It only requires "substantial compliance."  The 
United States Court of Appeals for Veterans Claims has routinely 
affirmed Board decisions where it provides an explanation for any 
deviation in its remand instructions.  See e.g., D'Aries v. 
Peake, 22 Vet. App. 97, 106 (2008).  In this case, while the RO 
neglected to provide the Veteran separate liver and dermatology 
examinations as specified in the May 2008 remand, the Veteran's 
December 2008 VA examination was adequate for rating purposes.  
Accordingly, the Board finds that the December 2008 VA 
examination demonstrates substantial compliance with the Board's 
remand.  
 
In sum, VA has fulfilled its duty to assist the Veteran in 
obtaining identified and available evidence needed to 
substantiate a claim.  The Veteran was provided the opportunity 
to meaningfully participate in the adjudication of his claim and 
did in fact participate. See Washington v. Nicholson, 21 Vet. 
App. 191 (2007).  Hence, there is no error or issue that 
precludes the Board from addressing the merits of this appeal.
 
Service Connection for Seborrheic Dermatitis-Laws and 
Regulations
 
Establishing entitlement to service connection generally requires 
(1) medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  The absence of any one element will result in the denial 
of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 
(2006).
 
A Veteran, who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides. 38 C.F.R. 
§§ 3.307, 3.309.
 
If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall be 
service-connected even though there is no record of such disease 
during service: chloracne or other acneform disease consistent 
with chloracne, Type 2 diabetes, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, prostate cancer, respiratory 
cancers (cancer of the lung, bronchus, larynx or trachea), and 
soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma). 38 C.F.R. § 3.309(e).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits.  The 
Secretary shall consider all information and lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107.  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996).
 
The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).
 
Seborrheic Dermatitis-Factual Background and Analysis
 
The Veteran contends that seborrheic dermatitis is related to his 
service.  The Board finds that the preponderance of the evidence 
is against this claim.  
 
The Veteran's service treatment records note a normal skin 
evaluation on enlistment.  Treatment records show that in 
December 1967 the Veteran was diagnosed with tinea corpis and was 
provided foot powder.  The Veteran was treated for folliculitis 
in April and March 1969.  In his May 1969 report of medical 
examination for the purpose of separation, the Veteran's examiner 
noted normal skin.  The Veteran reported in his May 1969 report 
of medical history that he had a history of skin disease.  The 
Veteran's service treatment records are silent as to any 
diagnosis of or treatment for seborrheic dermatitis.  
 
VA medical center and private treatment records note that the 
Veteran had a skin disorder around his face, feet and groin.  An 
August 2001 VA medical center treatment note reported that the 
Veteran stated that he was concerned about a rash on his face 
which he had had on and off for a number of years.  A diagnosis 
of dermatitis was provided.  In October 2001 the Veteran reported 
that he began to have flakes on his skin a year prior, the 
Veteran was diagnosed with seborrheic dermatitis.  
 
In February 2008 the Veteran testified before the undersigned 
Veterans Law Judge.  During his hearing, the Veteran explained 
that while in service he had white bumps on his feet for which he 
was treated with foot powder.  The Veteran further testified that 
he believed his seborrheic dermatitis was due to service.
 
In accordance with the Board's May 2008 remand, the Veteran was 
provided with a VA examination in December 2008.  During this 
examination, the Veteran reported that he had had rashes on the 
nose and cheeks for which he was treated at the VA medical 
center.  After an examination and a review of the Veteran's 
claims file, the examiner diagnosed seborrheic dermatitis.  The 
examiner remarked that this disorder was separate from the 
Veteran's service-connected tinea barbae.  

In an August 2009 addendum to the VA examination report, the 
examiner explained that tinea barbae is a hair follicle infection 
caused by a fungus and is characterized by a rash accompanied by 
itching with pustules or pimples around the infected hair 
follicles. The examiner described seborrheic dermatitis as a 
papulosquamous disorder which involved patchy scaling and thick 
adherent crusts .  The examiner stated that, in view of these 
differences, it was his opinion that the Veteran's seborrheic 
dermatitis was not caused by or the result of tinea barbae.  

The examiner added in an April 2010 addendum to his examination 
report that the Veteran's seborrheic dermatitis, given his review 
of the Veteran's in-service records, was not causally related to 
his service.
 
The Board finds that the preponderance of the evidence weighs 
against the Veteran's claim of entitlement to service connection 
for seborrheic dermatitis.  Initially, the Board notes that under 
38 C.F.R. § 3.309(e), some diseases are presumed to be due to 
exposure to Agent Orange.  Seborrheic dermatitis is not amongst 
these diseases.  This does not fully preclude an Agent Orange 
claim; however, as no medical opinion has even suggested that the 
Veteran's seborrheic dermatitis is due to Agent Orange, the 
Veteran's service connection claim on must fail on this basis of 
entitlement.
 
On a direct basis, the Veteran's claim for sebhorreic dermatitis 
also fails.  The Veteran's service treatment records note 
numerous skin disorders, however seborrheic dermatitis is not 
noted.  Similarly, while the Veteran has a current diagnosis of 
this condition, the record fails to show competent evidence of a 
link between his active duty service and his present disorder.  
In fact, the Veteran's December 2008 VA examiner stated 
conclusively that the disorder was not incurred in service.  
 
The Board notes the Veteran's assertions that his seborrheic 
dermatitis is related to service.  As a lay person, the Veteran 
is competent to report on that which he has personal knowledge.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, under 
certain circumstances, a layperson is competent to identify a 
simple medical condition.  Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007) (noting, in a footnote, that sometimes a 
layperson will be competent to identify the condition where the 
condition is simple, for example a broken leg, and sometimes not, 
for example, a form of cancer).  Where similar symptoms may be 
attributed to a number of different disabilities, the Veteran's 
opinion, as a lay person, is given less weight when compared 
against the diagnoses of a trained physician such as the VA 
examiner who prepared the December 2008 opinion and the 
subsequent addenda, and the VA and in-service physicians who have 
cared for him.  
 
Accordingly, as the evidence preponderates against finding that 
sebhorreic dermatitis was due to exposure to Agent Orange and, as 
the evidence of record preponderates against finding an in-
service incurrence of sebhorreic dermatitis or a nexus a current 
disorder with service, the s claim for service connection is 
denied.
 


Increased Rating for Tinea Barbae, Laws and Regulations
 
Throughout the rating period on appeal, the Veteran was in 
receipt of a noncompensable evaluation for his tinea barbae.
 
The Board notes that during the pendency of the appeal, the 
applicable rating criteria for skin disorders, found at 38 C.F.R. 
§ 4.118, were amended effective October 2008.  However, the 
October 2008 revisions are only applicable to applications for 
benefits received by the VA on or after October 23, 2008. See 73 
Fed. Reg. 54708 (September 23, 2008).  As the Veteran filed his 
claim in October 2003, only the pre-October 2008 version of the 
schedular criteria is applicable. The Veteran here did not 
specifically request consideration under the new provisions.
 
Under the relevant criteria in effect from August 30, 2002, the 
Veteran's skin disorders may be rated under Diagnostic Codes 
7800, 7801, 7802, 7803, 7804, 7805 and 7813.
 
Diagnostic Code 7800 provides ratings for disfigurement of the 
head face or neck and affords a 10 percent rating with one 
characteristic of disfigurement. 
 
Note (1) provides that the 8 characteristics of disfigurement, 
for purposes of evaluation under 38 C.F.R. § 4.118, are: a scar 5 
or more inches (13 or more cm.) in length; a scar at least one-
quarter inch (0.6 cm.) wide at widest part; surface contour of 
scar elevated or depressed on palpation; a scar adherent to 
underlying tissue; skin hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.); skin texture abnormal 
(irregular, atrophic, shiny, scaly, etc.) in an area exceeding 
six square inches (39 sq. cm.); underlying soft tissue missing in 
an area exceeding six square inches (39 sq. cm.); skin indurated 
and inflexible in an area exceeding six square inches (39 sq. 
cm.).           
 
Note (3): provides that unretouched color photographs should be 
taken into consideration when evaluating under these criteria.
 
Diagnostic Code 7801, concerns scars in areas other than the 
head, face, or neck that are deep or that cause limited motion, 
affords a 10 percent rating where there is involvement of an area 
or areas exceeding 6 square inches (39 sq. cm.).  
 
Note (1) provides that scars in widely separated areas, as on two 
or more extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined in 
accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep 
scar is one associated with underlying soft tissue damage.  38 
C.F.R. § 4.118, Diagnostic Code 7801. 
 
Diagnostic Code 7802 provides ratings for scars, other than the 
head, face, or neck, that are superficial and that do not cause 
limited motion.  Such scars covering an area or areas of 144 
square inches (929 sq. cm.) or greater warrants a 10 percent 
evaluation.  Note (1) provides that scars in widely separated 
areas, as on two or more extremities or on anterior and posterior 
surfaces of extremities or trunk, will be separately rated and 
combined in accordance with 38 C.F.R. § 4.25. Note (2) provides 
that a superficial scar is one not associated with underlying 
soft tissue damage.  Diagnostic Code 7802.
 
Diagnostic Code 7803, for superficial and unstable scars, and 
Diagnostic Code 7804, for scars that are superficial and painful 
on examination both warrant a 10 percent evaluation. Diagnostic 
Codes 7803, 7804.
 
Diagnostic Code 7805, for other scars, rates based on limitation 
of motion of the affected part.  Diagnostic Code 7805.
 
Diagnostic Code 7813 pertains to the rating for tinea barbae, and 
it directs VA to rate the disorder as disfigurement of the head, 
face, or neck (DC 7800), scars (DC 7801, 7802, 7803, 7804, or 
7805), or as dermatitis (DC 7806), depending upon the predominant 
disability.  Diagnostic Code 7813.
 


Tinea Barbae-Factual Background and Analysis
 
Procedurally, the Veteran was granted service connection with a 
noncompensable rating in November 1969.  The current claim stems 
from an appeal to a December 2004 rating decision.  The Veteran 
was most recently examined in December 2008.
 
A September 2004 examination is notable in that the examiner 
diagnosed the Veteran with seborrheic dermatitis, and with tinea 
facialis by history only.  No observations of tinea barbae were 
noted.  
 
During his February 2008 Board Hearing, the Veteran testified 
that he believed that his current skin rash was the same as his 
service-connected tinea barbae and that he should therefore be 
given a compensable rating for this condition.  See Hearing 
Transcript, p. 5-6.  
 
In March 2007 the Veteran was afforded a VA examination.  After 
examining the Veteran, the examiner reported that the Veteran had 
what appeared to be a slightly depigmented seborrheic dermatitis 
over his beard area. Tinea barbae was not diagnosed. 
 
At a December 2008 VA examination the examiner noted that over 
the years the Veteran had rashes on his nose and cheeks.  The 
rashes were present on and off, and were characterized by 
redness, flaking of the skin, and occasional bleeding during the 
summer.  After an examination of the Veteran, the examiner 
determined that the Veteran's rash was seborrheic dermatitis.  
The examiner stated specifically that seborrheic dermatitis was a 
different condition than tinea barbae.  No observations of tinea 
barbae were noted.  
 
In this case, the Veteran's tinea barbae is not found to warrant 
entitlement to an increased rating.  While the Veteran may have 
increased skin rash symptoms, those symptoms have been attributed 
to the Veteran's non-service connected seborrheic dermatitis 
rather than to his service-connected tinea barbae.  Symptoms of 
tinea barbae are not currently noted and therefore cannot be 
evaluated at a higher rating.
 
The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate. Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required. Thun v. Shinseki, F.3d 
1366 (Fed. Cir. 2009).  Here, the disability picture presented by 
the Veteran's tinea barbae is appropriately contemplated by the 
rating schedule.  Therefore, referral for consideration of an 
extraschedular evaluation is not warranted. Thun.
  
When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either event, 
or whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  The preponderance of the evidence in this 
case is against the Veteran's claim.
 
 
ORDER
 
Entitlement to service connection for seborrheic dermatitis is 
denied.
 
Entitlement to a compensable rating for tinea barbae is denied.
 
 
REMAND
 
In May 2008, the issue of service connection for a liver lesion 
was remanded for additional development.  In its remand the Board 
directed that the RO schedule the Veteran for a VA examination by 
a hepatologist in order to ascertain whether a liver disorder, if 
found, was related to service.  
 
In this case, while the Veteran was provided with an examination 
for liver disorders, a hepatologist's opinion was not provided.  
The Board acknowledges the fact that the appellant was examined 
by a gastroenterology fellow in September 2008, but that 
examiner's report did not address the questions raised on remand.  
The United States Court of Appeals for Veterans Claims has held 
that the Board is obligated by law to ensure that the AMC 
complies with its directives; and where the remand orders of the 
Board are not complied with, the Board errs as a matter of law 
when it fails to ensure compliance.  Stegall v. West, 11 Vet. 
App. 268 (1998).  While the December 2008 physical examination of 
the Veteran for liver disorders was adequate, an opinion by a 
hepatologist or a board certified gastroenterologist is 
required.  Id.
 
Additionally, the Veteran reported in December 1970 that he was 
hospitalized at DeWitt Army Hospital at Fort Belvoir, Virginia 
from October 31, 1968 to February 11, 1969 for hepatitis.  While 
some service treatment records include some notes from DeWitt, 
there is no indication that his entire clinical treatment record 
has ever been requested.  In particular the inpatient records of 
the appellant's care have yet to be secured.  As part of its duty 
to assist, VA is required to make as many requests as are 
necessary to obtain relevant records from a federal department or 
agency.  38 C.F.R. § 3.159(c)(2).  The RO must therefore attempt 
to find these records and, if such records are not found, a 
formal finding of unavailability must be made documenting all 
efforts made to obtain such records.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should secure any pertinent 
records which have not been previously 
secured for inclusion in the claims file, to 
particularly include any inpatient treatment 
records from DeWitt Army Hospital from 
October 31, 1968 to February 11, 1969.  All 
attempts to secure this evidence must be 
documented in the claims file.  If the RO 
cannot locate such records, the RO must 
specifically document the attempts that were 
made to locate them, and explain in writing 
why further attempts to locate or obtain any 
government records would be futile.  The RO 
must then: (a) notify the Veteran of the 
specific records that it is unable to obtain; 
(b) explain the efforts VA has made to obtain 
that evidence; and (c) describe any further 
action it will take with respect to the 
claim.  The Veteran must then be given an 
opportunity to respond.
 
2.  Thereafter, the Veteran's claims file 
must be sent to a hepatologist or a board 
certified gastroenterologist to evaluate 
the etiology of any liver disorder.  After a 
thorough review of the claims file, to 
include specifically the findings of the 
December 2008 VA examination and the 
addendums thereto, the hepatologist must 
opine whether it is at least as likely as 
not, i.e., is there at least a 50/50 chance, 
that any current liver disorder is related to 
service.
 
In preparing the opinion the reporting 
hepatologist must note the following terms:
 
*        "It is due to" means 100 
percent assurance of relationship.
*        "It is at least as likely as 
not" means 50 percent or more.
*        "It is not at least as likely 
as not" means less than a 50 percent 
chance.
*        "It is not due to" means 100 
percent assurance of non relationship.
 
If the examiner is unable to provide an 
opinion that fact must be stated and the 
reasons why an opinion cannot be provided 
explained.  That is, the reporting 
hepatologist must specifically explain why the 
cause of any diagnosed liver disorder is 
unknowable.
 
The examiner must append a copy of his or her 
curriculum vitae to the examination report.
 
3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the RO should 
readjudicate the claim on appeal in light of 
all pertinent evidence and legal authority.
 
4.  If the benefit sought on appeal remains 
denied, the RO must furnish to the claimant 
and his representative an appropriate 
supplemental statement of the case that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response before 
the claims file is returned to the Board for 
further appellate consideration.
 
 
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). 
 
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


